In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00113-CR

JALEEL BERTRAND FRANKLIN,                § On Appeal from the 432nd District Court
Appellant
                                         § of Tarrant County (1368033D)

                                         § December 31, 2018
V.

                                         § Opinion by Justice Meier

THE STATE OF TEXAS                       § (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Bill Meier
                                         Justice Bill Meier